COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TERESA TINAJERO,                               §
                                                                No. 08-08-00147-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                            254th Judicial District Court
                                                §
 J. JESUS TINAJERO,                                           of Dallas County, Texas
                                                §
                   Appellee.                                   (TC# DF-06-18437-R)
                                                §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant represents that the parties reached an agreement to settle and

compromise their differences and requests that this Court dismiss the appeal. Appellee has not

objected to the motion, and there is no indication that dismissal would prevent Appellee from

seeking the relief to which he would otherwise be entitled. See TEX .R.APP .P. 42.1(a)(1). We

therefore grant Appellant’s motion, and dismiss the appeal pursuant to the parties settlement

agreement. As the motion does not indicate the parties have agreed otherwise, costs will be

taxed against Appellant. See TEX .R.APP .P. 42.1(d).

January 22, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.